     Case 1:15-cv-00905-DAD-BAM Document 184 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAMELA MOTLEY; ESTATE OF                         No. 1:15-cv-00905-DAD-BAM
     CINDY RAYGOZA, through its legal
12   representative and administrator, YVETTE
     CALDERA; YVETTE CALDERA;
13   VALERIE CALDERA; DANNY RICE,                     ORDER GRANTING MOTION FOR
                                                      SUBSTITUTION
14                      Plaintiffs,
                                                      (Doc. No. 179)
15          v.
16   FRESNO POLICE OFFICER JOSEPH
     SMITH; FRESNO POLICE OFFICER
17   BRIAN LITTLE; FRESNO POLICE
     OFFICER DERRICK JOHNSON;
18   FRESNO POLICE OFFICER BERNARD
     FINLEY; FRESNO POLICE OFFICER
19   BRYON URTON; UNKNOWN FRESNO
     POLICE OFFICERS; THE CITY OF
20   FRESNO, CALIFORNIA,
21                      Defendants.
22

23          This matter is before the court on plaintiffs’ motion to substitute pursuant to Federal Rules

24   of Civil Procedure 17 and 25, wherein plaintiffs request that plaintiff Pamela Motley be

25   substituted and replaced as a plaintiff by Amanda Motley, who is representative of the estate of

26   Pamela Motley. (Doc. No. 179.) On February 27, 2021, defendants filed written notice stating

27   they did not oppose the requested substitution and requesting that there be no hearing held on this

28   motion. (Doc. No. 181.)
                                                      1
     Case 1:15-cv-00905-DAD-BAM Document 184 Filed 03/17/21 Page 2 of 2


 1           Successors in interest are required to file an affidavit or declaration containing certain

 2   enumerated information set forth in California Code of Civil Procedure § 377.32. See Alejandre

 3   v. Cty. of San Joaquin, No. 2:19-cv-233-WBS-KJN, 2019 WL 2355596, at *2 (E.D. Cal. June 4,

 4   2019). Plaintiffs have filed both a California Probate Code § 13100 affidavit and a declaration

 5   required by California Code of Civil Procedure § 377.32 stating these are best evidence of Pamela

 6   Motley’s passing. (Doc. No. 179 at 3–11.) Plaintiffs note they were unable to file a certified

 7   copy of Pamela Motley’s death certificate as required by § 377.32(c) because “her death

 8   certificate remains pending in light of the backlog in processing death documentation due to the

 9   ongoing pandemic and a pending death investigation by the Fresno County Coroner’s Office.”

10   (Id. at 2.)

11           Good cause having been shown, plaintiff’s motion to substitute is granted, and plaintiffs

12   are directed supplement the California Code of Civil Procedure § 377.32 declaration with the

13   certified death certificate once it does become available.

14           Accordingly,

15                 1. The motion to substitute is granted;

16                 2. Plaintiff Pamela Motley is substituted and replaced by Amanda Motley,

17                    representative of the estate of Pamela Motley;

18                 3. The Clerk of Court is advised that the caption of this case should be amended to

19                    reflect the substitution; and

20                 4. Plaintiffs are directed supplement the California Code of Civil Procedure § 377.32
21                    declaration with the certified death certificate once it becomes available.

22   IT IS SO ORDERED.
23
         Dated:      March 17, 2021
24                                                          UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
